Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/13/20. Claims 1-20 are pending in this application. 

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 16-20are rejected under  35. U.S.C. §102 as being unpatentable over Ting (US 20170062525 A1) hereinafter, “Ting”.
Regarding claim 1, Ting discloses a memory array, comprising:
a plurality of non-volatile random access memory (RAM) elements see fig 1; and a plurality of transistors (pmos/nmos), individual ones of the plurality of transistors coupled to corresponding individual ones of the plurality of non-volatile RAM elements (see each pmos and nmos has two nanowire transistors, see fig 3b also disclosing multiple channels), the plurality of transistors a plurality of vertical multi-channel transistors (vertiucal, see para [0021] disclosing vertical gates).
Regarding claim 3, Ting discloses he memory array of claim 1, wherein the plurality of non-volatile RAM elements is a plurality of resistive random access memory (RRAM) elements, see paras [0021]-[0022].

Regarding claim 6, Ting discloses the memory array of claim 1, wherein the plurality of vertical multi-channel transistors comprises a polycrystalline group III-V channel material (see para [0057] disclosing types of polysilicon).
Regarding claim 7, Ting discloses the memory array of claim 1, wherein the plurality of vertical multi-channel transistors comprises a semiconducting oxide channel material (see paras [0021] [0057] disclosing types of polysilicon, disclosing oxies).
Regarding claim 16, Ting disclose an integrated circuit structure, comprising: a first interconnect line above a second interconnect line (see figs 1 and 2); a transistor between the first interconnect line and the second interconnect line (see 230, fig 2), the transistor comprising a vertical multi-channel structure (see fig 2a), the vertical multi-channel structure comprising a plurality of discrete regions of a channel material (see multiple channel  312a/b); a gate dielectric layer (see para [0021])surrounding a portion of the vertical multi-channel structure (see para [0021]); and a gate electrode surrounding the gate dielectric layer, the gate electrode between the first interconnect line and the second interconnect line (see fig 2b, word like is the gate electrode, see fig 2a).
Regarding claim 17, Ting discloses the integrated circuit structure of claim 16, wherein the channel material comprises polycrystalline silicon (see para [0025] disclosing polysilicon).
Regarding claim 18, Ting discloses the integrated circuit structure of claim 16, wherein the channel material comprises a polycrystalline group III-V material (see para [0057] disclosing types of polysilicon).

Regarding claim 20, Ting discloses the integrated circuit structure of claim 16, wherein the vertical multi-channel structure includes four discrete regions of the channel material (see para [0057] disclosing types of polysilicon, dopant (2 types), metal and insulator).

Claims  8, 12-15 are rejected under 35 U.S.C. §103 as being unpatentable over Ting (US 20170062525 A1) and further in view of Jang (US 20100140692A1).
Regarding claim 8, Ting discloses an integrated circuit structure, comprising: a bit line above a source line (see fig 2b); a transistor between the bit line and the source line 230, the transistor comprising a vertical multi-channel structure (see 312a,312b disclosing multiple gates, hence multiple channels), the vertical multi-channel structure comprising a plurality of discrete regions of a channel material (see fig 3a/3b); a gate dielectric layer 317 surrounding a portion of the vertical multi-channel structure (see fig 3a); and a word line surrounding the gate dielectric layer, (see para [0021] disclosing gate dielectric), the word line between the bit line and the source line (see fig 2b).
Jang discloses a non-volatile random access memory (RAM) element between the transistor and the bit line (see 249 below 265).
Ting and Jang are in the same or similar fields of endeavor. It would have been obvious to combine Jang with Ting. Jang and Ting may be combined by forming a resistive memory as disclosed in Jang in an arrangement as disclosed in Ting in order to form high density ram (see para [0021] and [0078]). 
Regarding claim 12, Ting and Jang disclose the integrated circuit structure of claim 8, wherein the channel material comprises poly crystalline silicon(see para [0057] disclosing types of polysilicon).

Regarding claim 14, Ting and Jang disclose the integrated circuit structure of claim 8, wherein the channel material comprises a semiconducting oxide material (see paras [0041] and [0057] disclosing types of polysilicon and oxides thereof).
Regarding claim 15, Ting and Jang disclose the integrated circuit structure of claim 8, wherein the vertical multi-channel structure comprises four discrete regions of the channel material(see para [0057] disclosing types of polysilicon, dopant (2 types), metal and insulator).

Claims 2 and 4 are rejected  under 35 U.S.C. §103 as being unpatentable over Ting and further in view of Ando.
Regarding claim 2, Ting discloses the memory array of claim 1, but does not disclose wherein the plurality of non-volatile RAM elements is a plurality of spin torque transfer random access memory (STTRAM) elements. Ando discloses wherein the non-volatile RAM element is a spin torque transfer random access memory (STTRAM) element (see paras [0035]-[0037] disclosing different types of VFET’s).
Ting and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting and Ando. Ting, Jang and Ando may be combined by forming the Ram structures of Ting in accordance with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting Ando in order to high density Vram devices, see para [0034]
Regarding claim 4, Ting discloses the memory array of claim 1, wherein the plurality of non-volatile RAM elements is a plurality of conductive bridge random access memory (CBRAM) elements. 
Ting and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting and Ando. Ting and Ando may be combined by forming the RAM structures of Ting with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Jang and Ando in order to high density Vram devices, see para [0034].

Claims 9, 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Ting, Jang and Further in view of Ando (US 10269869 B1)
Regarding claim 9, Ting and Jang discloses the integrated circuit structure of claim 8, and Ando discloses wherein the non-volatile RAM element is a spin torque transfer random access memory (STTRAM) element (see paras [0035]-[0037] disclosing different types of VFET’s).
Ting, Jang and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Jang and Ando. Ting, Jang and Ando may be combined by forming the Ram structures of Ting and Jang in accordance with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Jang and Ando in order to high density Vram devices, see para [0034]
Regarding claim 10, Ting and Jang discloses the integrated circuit structure of claim 8, Ando discloses wherein the non-volatile RAM element is a resistive random access memory (RRAM) element(see paras [0035]-[0037] disclosing different types of VFET’s). 
Ting, Jang and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Jang and Ando. Ting, Jang and Ando may be combined by forming the RAM structures of 
Regarding claim 11, Ting, Jang disclose the integrated circuit structure of claim 8, Ando discloses wherein the non-volatile RAM element is a conductive bridge random access memory (CBRAM) element(see paras [0035]-[0037] disclosing different types of VFET’s). 
Ting, Jang and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Jang and Ando. Ting, Jang and Ando may be combined by forming the RAM structures of Ting and Jang in accordance with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Jang and Ando in order to high density Vram devices, see para [0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/EDWARD CHIN/Primary Examiner, Art Unit 2813